Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 1 of 20




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-02481-NYW

 JACK M. DELANEY,

        Plaintiff,

 v.

 LOWE’S HOME CENTERS, LLC,1

        Defendant.

                           MEMORANDUM OPINION AND ORDER

 Magistrate Judge Nina Y. Wang

        This matter comes before the court on Defendant Lowe’s Home Centers, LLC’s

 (“Defendant” or “Lowe’s”) Motion for Summary Judgment and Supporting Brief (the “Motion for

 Summary Judgment” or “Motion”), filed August 17, 2020. [#25]. The undersigned considers the

 Motion pursuant to 28 U.S.C. § 636(c) and the Order of Reference for all purposes dated October

 23, 2019, [#13], and concludes that oral argument will not materially assist in the resolution of this

 matter. Accordingly, upon review of the Motion and associated briefing, the record before the

 court, and the applicable case law, the court GRANTS the Motion for Summary Judgment for the

 reasons stated herein.

                               UNDISPUTED MATERIAL FACTS

        The court draws the following undisputed material facts from the record before the court.

 In some instances, a party has disputed the proffered material fact, but an examination of the record




 1
   By this Memorandum Opinion and Order, the Clerk of the Court shall amend the case caption to
 reflect the accurate spelling of Defendant’s corporate identity.
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 2 of 20




 finds that such dispute is not properly supported by evidence in the record. Where that is the case,

 the court has noted the dispute and its analysis. 2

         1.     In or about April 2012, Lowe’s hired Plaintiff Jack M. Delaney (“Plaintiff” or “Mr.

 Delaney”), who was 75 years-of-age, to work at its home improvement store in Parker, Colorado.

 [#25-1 at 7:11-13, 18:19-25, 22:23-23:2]. 3

         2.     At some point, 4 Mr. Delaney became a Sales Specialist in the Millwork

 Department. See [id. at 26:9-15; #25-3; #31-1 at 35-37].

         3.     “The primary function of the Sales Specialist Millwork is to serve as the store

 expert on millwork [i.e., doors and windows] by providing detailed product information to both

 customers and other Lowe’s employees,” [#25-2 at 1], which includes generating sales on

 millwork products and installations, among others, see [#25-1 at 21:2-22:17, #25-2 at 1; #25-3 at

 1-2].



 2
   Mr. Delaney appears to dispute numerous material facts. See generally [#31 at 2-17]. But several
 of Mr. Delaney’s disputes are immaterial to the court’s consideration of the instant Motion or are
 not supported by specific facts or admissible evidence to demonstrate a disputed material fact and
 he cannot simply rely on denials. Fed. R. Civ. P. 56(e) (“If a party fails … to properly address
 another party’s assertion of fact as required by Rule 56(c), the court may: … consider the fact
 undisputed for the purposes of the motion.”). Conclusory statements or those based on speculation,
 conjecture, or surmise provide no probative value on summary judgment, see Nichols v. Hurley,
 921 F.2d 1101, 1113 (10th Cir. 1990); nor may the nonmovant rely on “mere reargument of his
 case or a denial of an opponent’s allegation,” see 10B Charles Alan Wright, et al., Federal Practice
 and Procedure § 2738 at 356 (3d ed. 1998). Further, Mr. Delaney cannot create genuine disputes
 of material fact based on his own contradictory sworn statements. See Hernandez v. Valley View
 Hosp. Ass’n, 684 F.3d 950, 956 n.3 (10th Cir. 2012) (noting that an affidavit on summary judgment
 could not create a genuine issue of material fact when, without explanation, it contradicts prior
 testimony).
 3
   When citing to a transcript, the court cites to the document number generated by the court’s
 Electronic Filing System, but the page and line numbers from the original transcript for the sake
 of consistency.
 4
   There appears some ambiguity as to when Mr. Delaney assumed the role of Sales Specialist in
 the Millwork Department, compare [#25 at p. 2, ¶ 2] with [#31 at 2; #37 at 1], but this ambiguity
 is immaterial to the court’s consideration of the instant Motion.
                                                       2
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 3 of 20




        4.      The Sales Specialist Millwork (“Sales Specialist”) position also included numerous

 physical requirements that were essential to the position, such as the ability to:

                a. bend, stretch, twist, or reach with extremities,

                b. lift, push, pull, or carry objects,

                c. exert oneself physically for an extended time,

                d. see details (e.g., numbers, symbols, codes, etc.) clearly,

                e. properly lift heavy (i.e., 40 to 100 pounds) objects or equipment,

                f. coordinate one’s eyes with one’s hands,

                g. complete tasks in extreme cold, heat, etc.,

                h. climb, work, and carry items up and down ladders,

                i. make quick, skillful, and accurate hand movements, and

                j. perform tasks while wearing a safety harness.

 [#25-2 at 2-3; #25-3 at 2-3]; see also [#25-1 at 35:23-36:14, 36:17-37:22, 37:24-45:13].

        5.      Mr. Delaney performed the essential functions of the Sales Specialist position

 without difficulty, see [#25-1 at 35:23-36:3, 38:12-13, 38:16-23, 39:22-40:2, 41:3-14, 41:18-24,

 42:2-11; #31-1 at 1-3, 5], until he injured his right knee while assisting a co-worker with retrieving

 a heavy sliding door on or about January 4, 2017, [id. at 61:10-63:6].

        6.      Mr. Delaney returned to work a few days after the injury and worked while on

 crutches until he took leave to have surgery to repair his right knee, which eventually resulted in a

 total right knee replacement, on or about March 14, 2017. See [id. at 65:14-67:24].

        7.      Mr. Delaney’s leave lasted until roughly November 13, 2017, see [id. at 69:19-24],

 after which he made several requests for accommodations.




                                                   3
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 4 of 20




            8.    First, on or about January 15, 2018, Mr. Delaney submitted an Accommodation

 Request Assessment Form completed by Oswaldo Grenardo, M.D. (“Dr. Grenardo”), indicating

 (1) that Mr. Delaney suffered from congestive heart failure, profound hearing loss, glaucoma, total

 right knee replacement, and spinal fusion, which negatively affected Mr. Delaney’s ability to bend,

 breathe, lift more than 20 pounds, reach, see, walk long distances, hear in noisy environments, and

 sit for long periods; (2) that Mr. Delaney needed accommodations of a captioned phone, 5 limited,

 lifting, limited walking, and limited use of power equipment; and (3) that Mr. Delaney would need

 approximately one absence per month. See [#25-7 at 1-5, 8-11; #25-8].

            9.    Pursuant to Lowe’s accommodations procedure, see generally [#25-4; #25-5],

 Lowe’s Area Human Resources Manager Lisa Quintana-Guillen approved Mr. Delaney’s request

 for one absence every 30 days but inadvertently disregarded Mr. Delaney’s request for a captioned

 phone, see [#25-6 at ¶¶ 1, 5-7].

            10.   On or about January 28, 2018, Mr. Delaney sent his Assistant Store Manager David

 Rangel (“Mr. Rangel”) a request for a captioned phone; however, Mr. Rangel failed to follow up

 on Mr. Delaney’s request for a captioned phone for several months. See, e.g., [#25-1 at 107:25-

 108:14, 108:22-109:20].

            11.   On or about May 16, 2018, Mr. Delaney submitted another request for a captioned

 phone to Lowe’s Accommodations Department, which was assigned to an Accommodations

 Analyst, Sabrina Borum (“Ms. Borum”) who did not have authority to hire or terminate employees,

 and who began working with the Human Resources Manager at Mr. Delaney’s store. [#25-9 at ¶¶

 1, 4-5].




 5
  According to Lowe’s and Mr. Delaney, a captioned phone allows a user to read text transcripts
 of the speaker’s words while on the phone. See [#25 at 6 n.2; #31-1 at 4].
                                                  4
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 5 of 20




         12.     On or about May 29, 2018, Mr. Delaney submitted a Lowe’s Accommodation

 Assessment Request Form signed by Kay Stolci, PAC that was nearly identical to the form signed

 by Dr. Grenardo but which stressed the need for a captioned phone and requested approximately

 five absences per month. See [#25-11]; cf. [#25-7].

         13.     On or about June 12, 2018, although Human Resources Manager Teresa Smith

 (“Ms. Smith”) approved the increased absences, [#25-12; #25-13], Ms. Borum raised concerns to

 Ms. Smith about the apparent permanent nature of Mr. Delaney’s other work restrictions, which

 led to the conclusion that no reasonable accommodations would allow Mr. Delaney to perform the

 essential functions of a Sales Specialist in the Millwork department, see [#25-9 at ¶ 7].

         14.     At some point, 6 Ms. Borum discussed with Mr. Delaney the possibility of receiving

 a captioned phone and whether other work assignments were available to accommodate his

 restrictions. See [id. at ¶ 8; #25-10 at 3].

         15.     Between June 13 and June 26, 2018, Ms. Smith directed Mr. Delaney not to return

 to the Millwork department, though he still received his normal salary, while she searched for

 another position that accommodated all of Mr. Delaney’s restrictions. See [#25-1 at 149:1-152:6,

 157:24-158:9; #25-14 at 29:7-22, 31:13-33:10, 77:5-9].

         16.     On or about June 25, 2018, Mss. Borum and Smith discussed whether Lowe’s could

 accommodate Mr. Delaney’s apparent permanent restrictions, and given Ms. Smith’s

 representation that no positions existed, Ms. Borum determined that a continuous leave of absence

 was the only available accommodation. See [#25-9 at ¶ 9; #25-10 at 3].




 6
   It is unclear from the record when this conversation between Mr. Delaney and Ms. Borum
 precisely occurred, but all agree it occurred sometime prior to June 26, 2018.
                                                  5
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 6 of 20




        17.     On or about June 26, 2018, Mr. Delaney met with Mss. Borum and Smith and

 learned that Lowe’s did not have any positions that would accommodate his restrictions. [#25-1

 at 164:3-4, 170:9-12, 172:6-10; #25-9 at ¶ 10].

        18.     Although the Parties dispute whether Ms. Borum terminated Mr. Delaney or

 informed him that Lowe’s would place him on continuous leave, compare [#25-1 at 62:21-164:20,

 165:9-17, 169:12-172:10; #25-15; #25-16] with [#25-9 at ¶¶ 11, 15; #25-14 at 47:10-17], it is

 undisputed that at some point during the conversion Mr. Delaney mentioned his treatment for his

 work-related right knee injury, which prompted Mss. Borum and Smith to reevaluate whether any

 Lowe’s positions existed to accommodate Mr. Delaney’s restrictions, thereby allowing Mr.

 Delaney to continue working in the interim, see [#25-1 at 166:10-23; #25-9 at ¶¶ 12-14].

        19.     In reevaluating Mr. Delaney’s restrictions, Ms. Borum determined that Mr.

 Delaney’s restrictions due to his right knee injury were only temporary, and so Mss. Borum and

 Smith determined Lowe’s could temporarily reassign Mr. Delaney to a different position at the

 same salary. See [#25-9 at ¶¶ 16-18; #25-14 at 53:16-21; 75:24-77:14; #25-15 at 4].

        20.     On or about June 29, 2018, Mr. Delaney met with Ms. Smith and two store

 managers and Ms. Smith informed Mr. Delaney that Lowe’s was not terminating his employment

 and was offering Mr. Delaney a temporary assignment to a “Front End Customer Service Associate

 position” with several accommodations suitable to Mr. Delaney’s needs and the same salary. 7 See

 [#25-1 at 174:17-175:15, 176:9-22, 182:5-13; #25-14 at 53:15-24, 55:13-18, 75:21-76:3; #25-19

 at 18:17-19:2; #25-20].




 7
   Although Mr. Delaney attests that the Front End Customer Service Associate position came with
 a decrease in pay, see [#25-1 at 182:11-13], he offers no evidence to corroborate these assertions.
 See Nichols, 921 F.2d at 1113 (explaining that the nonmovant cannot rely on conjecture or
 speculation to survive summary judgment).
                                                   6
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 7 of 20




        21.     Mr. Delaney did not accept the accommodation and, although he did not resign

 from Lowe’s, he worked his last day for Lowe’s on June 29, 2018. See [#25-1 at 184:21-185:1,

 #25-14 at 53:25-55:1; #25-18; #25-19 at 18:15-19:2; #25-20].

        22.     As of June 29, 2018, Mr. Delaney went on continuous leave under the Americans

 with Disabilities Act (“ADA”) on the advice of his physician and received short-term disability at

 60-percent of his salary until about September 2018. See [#25-1 at 190:12-192:17, #25-9 at ¶ 21;

 #25-21; #25-22].

        23.     At some point, Ms. Smith put in a request for a captioned phone, but the request

 was never completed because Mr. Delaney did not return to Lowe’s. See [#54:1-55:1].

        24.     On September 8, 2018, Mr. Delaney filed a charge of discrimination with the Equal

 Employment Opportunity Commission (“EEOC”), alleging age and disability discrimination. See

 [#25-1 at 212:11-24; #25-22].

        On August 30, 2019, Mr. Delaney initiated this civil action by filing his pro se Complaint,

 asserting claims against Lowe’s for (1) disparate treatment, wrongful discharge, and retaliation in

 violation of the Age Discrimination in Employment Act (“ADEA”) (“Claim 1”) and (2) disparate

 treatment, failure to accommodate, and retaliation in violation of the ADA (“Claim 2”). See [#1]. 8

 Lowe’s has now moved for summary judgment on Claims 1 and 2, and the Motion is ripe for

 disposition.

                                      LEGAL STANDARD

        Pursuant to Rule 56, summary judgment is warranted “if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”




 8
  Mr. Delaney’s Complaint also contained a claim under Colo. Rev. Stat. § 8-2-129, which this
 court dismissed because the statute did not create a private right of action. See [#21].
                                                 7
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 8 of 20




 Fed. R. Civ. P. 56(a). “A dispute is genuine if there is sufficient evidence so that a rational trier

 of fact could resolve the issue either way. A fact is material if under the substantive law it is

 essential to the proper disposition of the claim.” Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189,

 1194 (10th Cir. 2011) (internal citations and quotation marks omitted). It is the movant’s burden

 to demonstrate that no genuine dispute of material fact exists for trial, whereas the nonmovant

 must set forth specific facts establishing a genuine issue for trial. See Nahno-Lopez v. Houser, 625

 F.3d 1279, 1283 (10th Cir. 2010). At all times, the court will “view the factual record and draw

 all reasonable inferences therefrom most favorably to the nonmovant.” Zia Shadows, L.L.C. v.

 City of Las Cruces, 829 F.3d 1232, 1236 (10th Cir. 2016).

        To satisfy his burden at summary judgment the nonmovant must point to competent

 summary judgment evidence creating a genuine dispute of material fact; conclusory statements

 based on speculation, conjecture, or subjective belief are insufficient. See Bones v. Honeywell

 Int'l, Inc., 366 F.3d 869, 875 (10th Cir. 2004); see also 10B Charles Alan Wright, et al., Federal

 Practice and Procedure § 2738 at 356 (3d ed. 1998) (explaining that the nonmovant cannot rely on

 “mere reargument of his case or a denial of an opponent’s allegation” to defeat summary

 judgment). In considering the nonmovant’s evidence, the court cannot and does not weigh the

 evidence or determine the credibility of witnesses. See Fogarty v. Gallegos, 523 F.3d 1147, 1165

 (10th Cir. 2008). Further, the court may consider only admissible evidence, see Gross v. Burggraf

 Const. Co., 53 F.3d 1531, 1541 (10th Cir. 1995), though the evidence need not be in a form that is

 admissible at trial, only the substance must be admissible at trial, see Brown v. Perez, 835 F.3d

 1223, 1232 (10th Cir. 2016). Indeed, “[t]o determine whether genuine issues of material fact make

 a jury trial necessary, a court necessarily may consider only the evidence that would be available




                                                  8
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 9 of 20




 to the jury.” Argo v. Blue Cross & Blue Shield of Kansas, Inc., 452 F.3d 1193, 1199 (10th Cir.

 2006).

          In applying these legal principles, this court is mindful that Mr. Delaney proceeds pro se

 and is entitled to a liberal construction of his papers. Smith v. Allbaugh, 921 F.3d 1261, 1268 (10th

 Cir. 2019). But the court cannot and does not act as his advocate, United States v. Griffith, 928

 F.3d 855, 864 n.1 (10th Cir. 2019), and applies the same substantive law and procedural rules to

 Mr. Delaney as to a represented party, see Requena v. Roberts, 893 F.3d 1195, 1205 (10th Cir.

 2018); Murray v. City of Tahlequah, 312 F.3d 1196, 1199 n.2 (10th Cir. 2008).

                                            ANALYSIS

 I.       Claim 1 – Violations of the ADEA

          The ADEA prohibits employers from discriminating against any individual over forty

 “with respect to his compensation, terms, conditions, or privileges of employment, because of such

 individual’s age.”    29 U.S.C. § 623(a)(1), 631(a).       In the absence of direct evidence of

 discrimination, a plaintiff may prove a disparate-treatment, wrongful termination, or retaliation

 claim using the burden-shifting framework articulated in McDonnell Douglas Corp. v. Green, 411

 U.S. 792, 802-04 (1973). See DePaula v. Easter Seals El Mirador, 859 F.3d 957, 968-69 (10th

 Cir. 2017) (disparate treatment and wrongful termination); Hinds v. Sprint/United Mgmt. Co., 523

 F.3d 1187, 1201 (10th Cir. 2008) (retaliation). Under this framework, Mr. Delaney bears the initial

 burden of proving a prima facie case of disparate treatment and retaliation; the burden then shifts

 to Lowe’s to demonstrate a legitimate, nondiscriminatory reason for its conduct; and then the

 burden shifts back to Mr. Delaney to prove Lowe’s reasons were false. See Simmons v. Sykes

 Enterprises, Inc., 647 F.3d 943, 947 (10th Cir. 2011).




                                                  9
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 10 of 20




          A liberal interpretation of Mr. Delaney’s Complaint suggests his ADEA claim (Claim 1)

 arises under theories of disparate treatment, wrongful termination, and retaliation claim. See

 generally [#1]. Lowe’s moves for summary judgment on Claim 1 because Mr. Delaney provides

 no evidence of age-based discrimination or retaliation for complaints of age discrimination. See

 [#25 at 20]. I respectfully agree with Lowe’s and conclude Mr. Delaney fails to carry his initial

 burden of proving a prima facie case of disparate treatment, wrongful termination, or retaliation. 9

          For purposes of his disparate treatment and wrongful termination claims, Mr. Delaney must

 prove:

          1. he is a member of a protected class (i.e., over 40 years-of-age),

          2. he suffered an adverse employment action (i.e., demotion or termination),

          3. he was qualified for his position as a Sales Specialist, and

          4. he was treated less favorably than or replaced by younger employees.

 See Jones v. Oklahoma City Pub. Sch., 617 F.3d 1273, 1279 (10th Cir. 2010) (disparate treatment);

 Adamson v. Multi Cmty. Diversified Servs., Inc., 514 F.3d 1136, 1146 (10th Cir. 2008) (wrongful

 termination). The lynchpin for any ADEA discrimination claim is “that age was the ‘but-for’ cause

 of the employer’s adverse decision.” Frappied v. Affinity Gaming Black Hawk, LLC, 966 F.3d

 1038, 1056 (10th Cir. 2020) (ellipsis and internal quotation marks omitted). As for his retaliation

 claim, Mr. Delaney must prove that he engaged in protected opposition to discrimination and

 suffered a materially adverse employment action because of that protected activity. Daniels v.

 United Parcel Serv., Inc., 701 F.3d 620, 638 (10th Cir. 2012).




 9
   Although Mr. Delaney did not respond to Lowe’s arguments regarding Claim 1, Lowe’s must
 still demonstrate its entitlement to summary judgment. See Reed v. Bennett, 312 F.3d 1190, 1194-
 95 (10th Cir. 2002).
                                                   10
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 11 of 20




        It is undisputed that Mr. Delaney is a member of a protected class. See Undisputed Material

 Facts supra ¶ 1. For purposes of the instant Motion, the court will assume without deciding that

 Mr. Delaney was qualified for his position as a Sales Specialist (though this is not certain for

 reasons discussed below) and that his offered reassignment constituted an adverse employment

 action. Even still, there remains no evidence that Lowe’s treated Mr. Delaney differently than

 younger employees or that Mr. Delaney complained of age discrimination—critical elements of

 his ADEA claim. See Daniels, 701 F.3d at 638; Jones, 617 F.3d at 1279; Adamson, 514 F.3d at

 1146. Most notably, there is no evidence to raise a reasonable inference that Lowe’s demoted,

 terminated, and/or retaliated against Mr. Delaney because of his age or his complaints about age

 discrimination, and any speculation to that effect is insufficient to survive summary judgment.

 E.g., [#25-1 at 230:17-19 (testifying that whoever decided to reassign Mr. Delaney “may have

 been doing it because of my age”); 231:13-17 (testifying that Mr. Delaney did not have any

 evidence of ADEA retaliation but may discover some later)].

        Because Mr. Delaney fails to establish prima facie cases of disparate treatment, wrongful

 termination, or retaliation under the ADEA, he fails to satisfy his initial burden under the

 McDonnell Douglas framework. Lowe’s is therefore entitled to summary judgment on Claim 1.

 II.    Claim 2 – Violations of the ADA

        By enacting the ADA, Congress sought to ensure disabled individuals received full and

 equal opportunities to participate in society by prohibiting discrimination based on an individual’s

 disability. See 42 U.S.C. §§ 12101(a)-(b). The ADA prohibits discrimination in three realms of

 public life: employment (Title I); public services, programs, or activities (Title II); and places of

 public accommodation (Title III). See Tennessee v. Lane, 541 U.S. 509, 516-17 (2004). To

 remedy alleged discrimination, the ADA allows private citizens to sue for damages for alleged



                                                  11
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 12 of 20




 statutory violations. See Guttman v. Khalsa, 669 F.3d 1101, 1109 (10th Cir. 2012) (citing 42

 U.S.C. § 12133).

          Because Mr. Delaney asserts his ADA claim (Claim 2) against his former employer, Title

 I of the ADA governs Claim 2. Title I prohibits discrimination “against a qualified individual on

 the basis of disability in regard to job application procedures, the hiring, advancement, or discharge

 of employees, employee compensation, job training, and other terms, conditions, and privileges of

 employment.” 42 U.S.C. § 12112. To prove an employment discrimination claim, Mr. Delaney

 must establish:

          1. he is disabled;

          2. he is qualified to perform his essential job functions with or without accommodation;

             and

          3. he was terminated (or demoted) because of his disability.

 Smothers v. Solvay Chemicals, Inc., 740 F.3d 530, 544 (10th Cir. 2014). Mr. Delaney may also

 establish a Title I discrimination claim by proving that Lowe’s was aware of Mr. Delaney’s need

 for a reasonable accommodation yet failed to provide one to him. E.E.O.C. v. C.R. England, Inc.,

 644 F.3d 1028, 1048 (10th Cir. 2011). Additionally, Title I makes it unlawful for an employer to

 retaliate against an employee for engaging in protected opposition to discrimination. Anderson v.

 Coors Brewing Co., 181 F.3d 1171, 1178 (10th Cir. 1999). Like the ADEA, a plaintiff may rely

 on the McDonnell Douglas burden-shifting framework when, as here, he fails to proffer direct

 evidence of discrimination. Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 995 (10th Cir.

 2019).

          Lowe’s moves for summary judgment on Claim 2 for two reasons. First, Mr. Delaney

 cannot establish prima facie cases of disparate treatment or retaliation. See [#25 at 12-15, 19-20;



                                                  12
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 13 of 20




 #37 at 7-8]. Second, Mr. Delaney cannot demonstrate a genuine dispute of material fact that

 Lowe’s nondiscriminatory reasons for its conduct were false. See [#25 at 15-19; #37 at 9-10]. Mr.

 Delaney counters that he performed all the essential functions of the Sales Specialist position

 satisfactorily and without accommodation, and disputes Lowe’s characterization of the essential

 functions of a Sales Specialist. See [#31 at 18-19]. 10 He further contends that Lowe’s did not

 follow applicable ADA guidelines and regulations prior to arbitrarily removing him from the Sales

 Specialist position. See [id. at 19]. For the following reasons, I respectfully conclude that Mr.

 Delaney fails to satisfy his initial burden of establishing prima facie cases of disparate treatment,

 failure to accommodate, or retaliation, thereby entitling Lowe’s to summary judgment on Claim

 2. 11

           A.     Prima Facie Case

                  1.      Disparate Treatment

           “The critical prima facie inquiry in all cases is whether the plaintiff has demonstrated that

 the adverse employment action occurred under circumstances which give rise to an inference of

 unlawful discrimination.” Conroy v. Vilsack, 707 F.3d 1163, 1171 (10th Cir. 2013) (internal

 quotation marks omitted). Mr. Delaney’s burden in this regard is not onerous; he needs to put

 forth only enough to raise an inference of discrimination, not dispel Lowe’s non-discriminatory

 reasons. See Orr v. City of Albuquerque, 417 F.3d 1144, 1149 (10th Cir. 2005). As explained,

 Mr. Delaney may demonstrate a prima facie case of disability discrimination under Title I by



 10
    Mr. Delaney filed two Responses to the Motion for Summary Judgment. See [#30; #31]. The
 first Response was filed before this court had granted Mr. Delaney an extension of time to file his
 Response and appears incomplete. See [#30]. Mr. Delaney then filed a complete version of his
 Response on September 28, 2020, which the court considers for purposes of the instant Motion.
 See [#31].
 11
      For this reason, I do not consider Lowe’s pretext arguments.
                                                    13
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 14 of 20




 establishing that he is disabled, is qualified to perform the essential functions of the Sales Specialist

 position with or without accommodation, and he suffered discrimination because of his disability.

 Felkins v. City of Lakewood, 774 F.3d 647, 650 (10th Cir. 2014).

         Lowe’s challenges whether Mr. Delaney can establish that he was qualified to perform the

 essential functions of the Sales Specialist position with or without accommodation. See [#25 at

 13-15; #37 at 8].     Specifically, Lowe’s argues that Mr. Delaney’s physical restrictions, as

 articulated by two medical providers in two Accommodation Request Assessment Forms,

 prohibited him from performing the essential physical functions of the Sales Specialist position.

 See [#25 at 14-15; #37 at 8]. According to Lowe’s, no reasonable accommodation would allow

 Mr. Delaney to perform the Sales Specialist position, and the ADA does not require employers to

 modify essential functions of a position to accommodation employees. See [#25 at 14-15; #37 at

 8].

         Mr. Delaney largely disputes Lowe’s characterizations of the essential functions of the

 Sales Specialist position. See [#31 at 3, 7-9, 18-19]. Moreover, Mr. Delaney argues that he did

 perform all essential functions of the Sales Specialist position without accommodation. See [id. at

 1-2, 18-19]. For the following reasons, I conclude that Mr. Delaney fails to establish that he was

 qualified for the Sales Specialist position with or without accommodation.

         Because Lowe’s does not challenge the remaining elements of Mr. Delaney’s disparate

 treatment claim, the court will assume without deciding that Mr. Delaney is disabled and suffered

 an adverse employment decision (though this is unclear). The undisputed material facts reveal

 that the essential functions of the Sales Specialist position included being an expert on Lowe’s

 millwork products, generating sales of millwork products and installation services, and possessing

 certain physical attributes that allowed a Sales Specialist to perform his or her job. See Undisputed



                                                    14
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 15 of 20




 Material Facts supra ¶¶ 3-4. Mr. Delaney tries to refute Lowe’s characterizations of the Sales

 Specialist’s essential functions, but he cannot do so based on his own uncorroborated testimony,

 especially given the unrefuted evidence to the contrary. See Mason v. Avaya Commc’ns, Inc., 357

 F.3d 1114, 1122 (10th Cir. 2004) (“We are reluctant to allow employees to define the essential

 functions of their positions based solely on their personal viewpoint and experience.”). And the

 court may not “second guess the employer or [] require him to lower company standards[;]

 [p]rovided that any necessary job specification is job-related, uniformly enforced, and consistent

 with business necessity, the employer has a right to establish what a job is and what is required to

 perform it.” Hennagir v. Utah Dep’t of Corr., 587 F.3d 1255, 1262 (10th Cir. 2009).

        Further, Mr. Delaney twice submitted Accommodation Request Assessment Forms signed

 by two medical providers that indicated that he had several physical restrictions, such as

 restrictions on lifting, walking, sitting, seeing, and hearing. See Undisputed Material Facts supra

 ¶¶ 8, 12. 12 Upon receipt of the second Accommodation Request Assessment Form, Ms. Borum

 began raising concerns to Ms. Smith as to whether Mr. Delaney could continue to perform the

 essential functions of the Sales Specialist position, with or without accommodation. See id.

 ¶¶ 13-17. Although Mr. Delaney appeared to perform the Sales Specialist position from November

 13, 2017 to about June 13, 2018 without issue, an employee “cannot use [his] employer’s tolerance

 of h[is] impairment-based, ostensibly temporary nonperformance of essential duties as evidence

 that those duties are nonessential.” Robert v. Bd. of Cty. Comm’rs of Brown Cty., Kans., 691 F.3d

 1211, 1217 (10th Cir. 2012). Moreover, the record reveals that Mr. Delaney went on continuous

 ADA leave on or about June 29, 2018 on the advice of his physician and received short-term



 12
   Mr. Delaney appears to dispute the accuracy of the Accommodation Request Assessment Forms,
 but he offers no admissible evidence to refute the statements contained in each form and the record
 demonstrates that he relied upon such forms as the basis of his requests for accommodation.
                                                 15
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 16 of 20




 disability until about September 2018. See Undisputed Material Facts supra ¶¶ 21-22. While a

 brief leave of absence may be appropriate, the employee must still demonstrate that he can perform

 the essential functions of the position in the “near future.” See Robert, 691 F.3d at 1218.

        In the absence of any evidence to the contrary, the court must defer to Lowe’s designation

 of essential functions and its conclusion that Mr. Delaney’s documented physical restrictions

 precluded him from performing those essential functions. See id. at 1216-17 (deferring to the

 employer’s identification of essential functions, even where those functions were not specifically

 outlined in employment documents). Accordingly, Mr. Delaney fails to establish a prima facie

 case of disparate treatment, thereby entitling Lowe’s to summary judgment.

                2.      Failure to Accommodate

        As this court interprets the Complaint, Mr. Delaney appears to assert a failure to

 accommodate claim within Claim 2. See generally [#1]. Under Title I, it is unlawful for an

 employer to discriminate against an employee by failing to “make reasonable accommodations to

 the known physical or mental limitations of an otherwise qualified individual with a disability who

 is an employee.” C.R. England, Inc., 644 F.3d at 1048 (brackets and ellipsis omitted) (quoting

 42 U.S.C. § 12112(b)(5)(A)). “That is, failure-to-accommodate claims concern an omission rather

 than an action; such claims allege that the employer discriminated against the employee by not

 satisfying an affirmative, ADA-created duty to provide reasonable accommodations” once the

 employer had notice of those accommodations. Exby-Stolley v. Bd. of Cty. Commissioners, ---

 F.3d ----, ----, 2020 WL 6304349, at *7 (10th Cir. 2020).

        Lowe’s does not appear to challenge separately whether Mr. Delaney demonstrates a prima

 facie failure to accommodate claim, but rather attacks this claim in the context of Mr. Delaney’s




                                                 16
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 17 of 20




 disparate treatment claim. See [#25 at 13-18]. For the following reasons, the court respectfully

 concludes that Mr. Delaney fails to establish a prima facie case of a failure to accommodate claim.

        Mr. Delaney appears to take issue with Lowe’s alleged failure to discuss with him what

 reasonable accommodations he needed. [#31 at 19]. But “before an employer’s duty to provide

 reasonable accommodations—or even to participate in the ‘interactive process’—is triggered

 under the ADA, the employee must make an adequate request, thereby putting the employer on

 notice.” C.R. England, Inc., 644 F.3d at 1049. Once aware of the request for accommodations,

 both the employer and employee “have an obligation to proceed in a reasonably interactive manner

 to determine whether the employee would be qualified, with or without reasonable

 accommodations, for another job within the company and, if so, to identify an appropriate

 reassignment opportunity if any is reasonably available.” Smith v. Midland Brake, Inc., a Div. of

 Echlin, Inc., 180 F.3d 1154, 1172 (10th Cir. 1999). Although Mr. Delaney argues that Lowe’s

 failed to engage in this interactive process, e.g., [#31 at 19], the record belies this contention and

 evinces several instances of interactive dialogue with Mr. Delaney even though he may have

 disagreed with the proposed accommodations, e.g., Undisputed Material Facts supra ¶¶ 14-15,

 17-20. Cf. Iverson v. City of Shawnee, 332 F. App’x 501, 503-04 (10th Cir. 2009) (“[A] claimant

 alleging that his employer failed adequately to partake of the interactive process required by the

 ADA will lose on summary judgment if he fails to show ‘that a reasonable accommodation was

 possible,’ and that the interactive process would have led to an accommodation.”).

        Moreover, it is unclear what reasonable accommodations Mr. Delaney requested that

 Lowe’s did not provide. See Lincoln v. BNSF Ry. Co., 900 F.3d 1166, 1204 (10th Cir. 2018)

 (explaining that an element of a failure to accommodate claim is that the plaintiff requested a

 plausibly reasonable accommodation).          First, Mr. Delaney submitted two requests for



                                                  17
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 18 of 20




 accommodations based on physical restrictions, but the record reveals that Lowe’s approved both

 of Mr. Delaney’s requests for monthly absences, see Undisputed Material Facts supra ¶¶ 9, 13,

 and Mr. Delaney fails to demonstrate how Lowe’s further failed to accommodate his additional

 physical restrictions. As mentioned, Lowe’s is entitled to prescribe the essential functions of the

 Sales Specialist position, but the ADA does not require Lowe’s to eliminate essential functions of

 that job as a reasonable accommodation to Mr. Delaney. Mathews v. Denver Post, 263 F.3d 1164,

 1168-69 (10th Cir. 2001) (“The idea of accommodation is to enable an employee to perform the

 essential functions of his job; an employer is not required to accommodate a disabled worker by

 modifying or eliminating an essential function of the job.”). And it is undisputed that Lowe’s

 determined Mr. Delaney could not perform the essential functions of the Sales Specialist position.

 See Undisputed Material Facts supra ¶¶ 13, 16-18.

        Second, “[i]f the employee is unable to return to her previous job, reassignment to a vacant

 position can be a reasonable accommodation and is particularly amenable to consideration during

 a genuine interactive process between the employee and employer.” Aubrey v. Koppes, 975 F.3d

 995, 1012 (10th Cir. 2020). It is undisputed that Lowe’s offered Mr. Delaney a temporary

 reassignment upon reevaluating whether his physical restrictions were merely temporary. See

 Undisputed Material Facts supra ¶¶ 19-20. Despite Mr. Delaney’s speculation, the evidence

 suggests the reassignment was not a demotion and did not include a decrease in pay. See id. ¶ 20.

 And it is undisputed that Mr. Delaney did not accept the temporary reassignment. See id. ¶ 21.

        Finally, although Mr. Delaney made several requests for the captioned phone that appeared

 to go unheeded for several months, Mr. Delaney does not put forth any evidence that the captioned

 phone was required to perform the essential functions of the Sales Specialist position. See, e.g.,

 [#25-1 at 116:17-21 (explaining that the absence of a captioned phone was not a big deal)]. Absent



                                                 18
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 19 of 20




 a relationship between the requested accommodation and disability, Mr. Delaney cannot establish

 a prima face case that Lowe’s failed to accommodate his disability. See Massari v. Potter, No.

 04-CV-02306-EWN-MJW, 2006 WL 318658, at *14 (D. Colo. Feb. 9, 2006) (observing that a

 causal relationship needed to exist between the disability and the request for accommodation).

        Based on the foregoing, the court concludes that Mr. Delaney fails to demonstrate a prima

 facie case that Lowe’s failed to provide reasonable accommodations. Thus, Lowe’s is entitled to

 summary judgment on Mr. Delaney’s failure to accommodate claim.

                3.     Retaliation

        To establish a prima facie case of ADA retaliation, Mr. Delaney must prove:

                1. he engaged in opposition to discrimination or sought an accommodation,

                2. he suffered a materially adverse employment action, and

                3. he suffered that adverse action because of his protected activity.

 Lincoln, 900 F.3d at 1209. To prove the third element of the prima facie case, Mr. Delaney “must

 present evidence of circumstances that justify an inference of retaliatory motive.” Ward v. Jewell,

 772 F.3d 1199, 1203 (10th Cir. 2014).

        As with his ADEA retaliation claim, Lowe’s argues that Mr. Delaney fails to put forth any

 evidence suggesting Lowe’s retaliated against him because of his protected activity. See [#25 at

 19-20]. Again, the court respectfully agrees.

        Although Mr. Delaney sought accommodations, there is no evidence raising an inference

 that Lowe’s retaliated against Mr. Delaney for those accommodations. To the contrary, the record

 reflects actions taken by Lowe’s to provide reasonable accommodations to Mr. Delaney. See, e.g.,

 Undisputed Material Facts supra ¶¶ 9, 11, 13-15, 18-21. Moreover, the record reveals that, despite

 Mr. Delaney’s belief, Lowe’s was not terminating his employment because of his request for



                                                 19
Case 1:19-cv-02481-NYW Document 39 Filed 11/17/20 USDC Colorado Page 20 of 20




 accommodations. In addition, Mr. Delaney refused to accept the temporary reassignment, and he

 offers no evidence to establish that the reassignment constituted an adverse employment action.

 See Dick v. Phone Directories Co., 397 F.3d 1256, 1268 (10th Cir. 2005) (explaining that an

 adverse employment action may include demotion or reassignment to a significantly different

 position, but not mere inconvenience or a change in responsibilities). Thus, Mr. Delaney fails to

 establish a prima facie case of retaliation, thereby entitling Lowe’s to summary judgment.

                                          CONCLUSION

        For the reasons stated herein, IT IS ORDERED that:

        (1)     Defendant’s Motion for Summary Judgment [#25] is GRANTED;

        (2)     Summary Judgment shall enter in FAVOR of Lowe’s on Claims 1 and 2 and

        AGAINST Mr. Delaney, and Mr. Delaney’s claims are DISMISSED with prejudice;

        (3)     The Clerk of the Court shall enter Final Judgment in FAVOR of Lowe’s and

        AGAINST Mr. Delaney, with each party to bear its own costs and fees; 13

        (4)     The Final Pretrial Conference set for November 18, 2020 is VACATED; and

        (5)     This matter shall be terminated accordingly.

 DATED: November 17, 2020                                      BY THE COURT:


                                                               _________________________
                                                               Nina Y. Wang
                                                               United States Magistrate Judge


 13
   While costs should generally “be allowed to the prevailing party,” Fed. R. Civ. P. 54(d)(1), the
 district court may in its discretion decline to award costs where a “valid reason” exists for the
 decision. See, e.g., In re Williams Securities Litigation-WCG Subclass, 558 F.3d 1144, 1147 (10th
 Cir. 2009) (citations omitted). Because the issues presented in this matter were close, and because
 Plaintiff is pro se, the court declines to award costs. See Cantrell v. Int’l Bhd. of Elec. Workers,
 AFL-CIO, Local 2021, 69 F.3d 456, 459 (10th Cir. 1995) (noting that there is no abuse of discretion
 when the district court denies fees “to a party that was only partially successful.”); Shapiro v.
 Rynek, 250 F. Supp. 3d 775, 779 (D. Colo. 2017) (“[A] district court does not abuse its discretion
 in denying costs when . . . the non-prevailing party is indigent.”).
                                                 20
